PER CURIAM.
In 2005, the Court issued an opinion approving two application for indigent status forms developed by the Florida Clerks of Court Operations Corporation (Clerks Corporation): (1) the Application for Determination of Civil Indigent Status and (2) the Application for Criminal Indigent Status. See In re Approval of Application for Determination of Indigent Status Forms, 910 So.2d 194 (Fla.2005). The forms were developed by the Clerks Corporation and submitted to the Court for “final approval”, pursuant to chapter 2005-236, sections 3 and 35, Laws of Florida (now codified as sections 27.52 and 57.082, Florida Statutes (2006), respectively). Because the forms were approved by the Court without first publishing them for comment, the Court allowed interested persons sixty days from the date of the opinion to file comments. Id. at 196.
Comments were received from the Civil Procedure Rules Committee, the Juvenile Court Rules Committee, the Criminal Procedure Rules Committee, the Rules of Judicial Administration Committee, and Florida Legal Services. These comments were forwarded to the Clerks Corporation for consideration. In response to the comments, the Clerks Corporation has submitted a revised Application for Determination of Civil Indigent Status form1 to the Court for approval.2
Upon consideration, the revised Application for Determination of Civil Indigent Status form is hereby approved and authorized for publication as set forth in the appendix to this opinion, fully engrossed. As with the original Application for Determination of Civil Indigent Status form, we approve the revised form pursuant to rule 10-2.1(a) of the Rules Regulating the Florida Bar, which allows nonlawyers to assist individuals in the completion of legal forms approved by this Court; however, we remind users of the form that only clerks of court and third parties with whom the clerk has contracted to perform functions assigned by the clerk are authorized to assist individuals in completing this form. See § 57.082(1)(b), Fla. Stat. (2006); see also In re Approval of Application, 910 So.2d at 195 (acknowledging same with regard to both the Application for Determination of Civil Indigent Status form and the Application for Criminal Indigent Status form). By approval of this form, the Court expresses no opinion as to its correctness or applicability. The revised form shall become effective immediately upon release of this opinion. This opinion and the revised form may be accessed and downloaded from this Court’s website at www.floridasupremecourt.org. The revised form may also be accessed and downloaded *287from the Florida State Courts website at www.flcourts.org.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.
APPENDIX
[[Image here]]
*288[[Image here]]

. None of the comments addressed the Application for Criminal Indigent Status, and the Clerks Corporation has not made any revisions to that form.


. We have jurisdiction. Art. V, §§ 2(a), 15, Fla. Const.; R. Regulating Fla. Bar 10-2.1(a).